DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Acknowledgement is made to the amendment received 04/13/2022. 
Acknowledgement is made to the amendment of claims 1-2, 6, 12-13, and 17.
Acknowledgement is made to the cancellation of claims 4-5, 15-16, and 23. 
Any claims listed above as cancelled have sufficiently overcome any rejections set forth in any of the prior office actions.
Acknowledgement is made to the cancellation of claim 23 and is sufficient to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) set forth in the previous office action.
Claims 1-3, 6-14, and 17-22 are pending. A complete action on the merits appears below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 12-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0148738 A1 to Caplan et al. (herein after “Caplan”) in view of U.S. Patent Publication No. 2018/0140346 A1 to Legaspi et al. (herein after “Legaspi”) and U.S. Patent Publication No. 2002/0151884 A1 to Hoey et al. (herein after “Hoey”).
Regarding claim 1, Caplan teaches a system (Fig. 1; system 10) for ablating target tissue of an airway of a patient during a treatment (¶ [0104] discusses the system for ablating or otherwise treating target tissue; [0091] discusses the target tissue as comprising airway lining tissue), the system comprising: 
an ablation assembly (Fig. 1; ablation device 100), the ablation assembly being configured to be positioned within the airway, the ablation assembly including an active energy emitter (Fig. 1; ablation device 100 includes an expandable assembly 130, the expandable assembly comprising one or more functional elements 138, such as electrodes configured to deliver electrical energy such as RF energy) configured to contact an airway wall of the airway, and wherein the active energy emitter is configured to deliver energy to the target tissue of the airway to ablate the target tissue (¶[0125] discusses the functional elements as being ablation elements, such as electrodes), the target tissue being spaced radially outward from the energy emitter (¶[0014] discusses the expandable element as being radially expandable); and 
a controller (Fig. 1; controller 310) configured to control energy delivery from an energy source to the energy emitter (¶[0145] discusses the controller as controlling the ablation through a variety of processes, such as modifying the energy delivered, power of energy delivered, voltage of energy delivered, current of energy delivered, etc.), wherein the controller is configured to modify one of power and current of the system to achieve a predetermined output value during at least a portion of a treatment time (¶[0145] discusses the controller as modifying the ablation based on sensor readings).
Caplan further teaches the controller as comprising an impedance monitoring system which can deliver energy to one or more electrodes based on the impedance determined by the impedance monitoring assembly (¶ [0162]).
However, Caplan fails to teach the system: 
wherein the predetermined output value is a current target, wherein an impedance of tissue at an energy emitter tissue interface is measured during the treatment time, and wherein the controller is configured to: 
hold the current constant if a predetermined impedance target is reached before the current target is reached; or  
vary the power to achieve the current target if the predetermined impedance target is not met during the treatment time, 
wherein the predetermined impedance target is a percent impedance drop calculated by: 
                
                    %
                     
                    I
                    m
                    p
                    e
                    d
                    a
                    n
                    c
                    e
                     
                    D
                    r
                    o
                    p
                    =
                    
                        
                            R
                            T
                            0
                            -
                            R
                            
                                
                                    T
                                
                                
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            *
                            100
                            %
                        
                        
                            R
                            T
                            0
                        
                    
                
            
in which RTO is an impedance at a beginning of the treatment time, and RTactual is an impedance at a time t during the treatment time.  
Legaspi teaches a high-frequency treatment system and operation method of an electric power source device for operating the high-frequency treatment instrument (¶ [0002]). In high-frequency treatment systems, in order to improve the precision and efficiency of the treatment, it is required to appropriately adjust an output voltage and an output current (¶ [0003]), in addition, it is known that the optimal output voltage and output current vary in accordance with a treatment target, and therefore must be adjusted in accordance (¶ [0006]). 
Legaspi further teaches the system wherein the controller is configured to achieve a predetermined output value (¶[0068] discusses the controls with relation to the impedance value, the shown example as illustrated in Fig. 4 and it description are specifically relevant to voltage, the controls outputting the value in a fashion increasing linearly), the predetermined output value being a current target (¶[0068] further describes that although the example in which the output voltage is controlled is illustrated, the output current may be controlled so as to increase linearly in the same manner), wherein an impedance of tissue at an energy emitter tissue interface is measured during the treatment time (¶[0067] discusses the control circuit as determining the impedance value), and wherein the controller is configured to: 
hold the current constant if a predetermined impedance target is reached before the current target is reached (¶[0117]- [0119] discusses the stop impedance value, the value which the output current is terminated, or held constant at that point being met); or  
vary the power to achieve the current target if the predetermined impedance target is not met during the treatment time (¶[0117]- [0119] discusses the output electric parameters as continuing to be adjusted in response to the stop impedance value not yet being met).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Legaspi into the device of Caplan to provide a device having improved precision and efficient of treatment (¶[0003]).
Hoey teaches an apparatus and method for treating tissue with radiofrequency alternating current (¶Abstract). The method in accordance with the invention includes applying a predetermined power level of radiofrequency current to the tissue, monitoring several parameters, and adjusting the applied power in response to the measured parameters (¶Abstract). One of the monitored parameters being tissue impedance (¶[0033]).
Hoey further teaches the predetermined impedance target is a percent impedance drop calculated by (¶[0111] discusses the below shown equation as being used in Fig. 11; calculation 238): 
                
                    %
                     
                    I
                    m
                    p
                    e
                    d
                    a
                    n
                    c
                    e
                     
                    D
                    r
                    o
                    p
                    =
                    
                        
                            R
                            T
                            0
                            -
                            R
                            
                                
                                    T
                                
                                
                                    a
                                    c
                                    t
                                    u
                                    a
                                    l
                                
                            
                            *
                            100
                            %
                        
                        
                            R
                            T
                            0
                        
                    
                
            
in which RTO is an impedance at a beginning of the treatment time (¶[0111] discusses a baseline check being made to initially check the impedance), and RTactual is an impedance at a time t during the treatment time (¶[0111] discusses the impedance being checked/measured after a period of time has elapsed).
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Hoey into the device of Caplan to provide a device having reduced negative effects, such as arcing (¶[0111]).
Regarding claim 2, Legaspi further teaches the system of claim 1, wherein the power is dynamically varied during at least a portion of the treatment time to achieve the current target (¶[0035]- [0041]).  
Regarding claim 3, Legaspi further teaches the system of claim 2, wherein the power is varied within a maximum power level (Fig. 12; the adjustment of the output value, in this case power, is discussed as being adjusted within the parameters of high electric power and low electric power).  
Regarding claim 6, Legaspi further teaches the system of claim 1, wherein the controller is configured to dynamically vary the power of the energy source to achieve the current target for a first portion of the treatment time, and upon expiration of the treatment time, the controller is configured to dynamically vary the current of the energy source to achieve a power target for a second portion of the treatment time (Fig. 3-4; the procedure is discussed as occurring within sections of first control, second control, and third control).  
Regarding claim 12-14 and 17, the recited methods are considered inherent in the ordinary use of the device as described in claims 2, 3, and 6 as rejected over Caplan in view of Legaspi and Hoey. 

Claim 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0148738 A1 to Caplan et al. (herein after “Caplan”) in view of U.S. Patent Publication No. 2018/0140346 A1 to Legaspi et al. (herein after “Legaspi”) and U.S. Patent Publication No. 2002/0151884 A1 to Hoey et al. (herein after “Hoey”) further in view of U.S. Patent No. 6,511,476 to Hareyama (herein after “Hareyama”).
Regarding claim 7, Caplan/Legaspi/Hoey teaches the device as substantially claimed in claim 6.
However, Caplan/Legaspi/Hoey fails to teach the system of claim 6, wherein a sample of a lowest impedance value during the first portion of the treatment time is measured, and wherein the system is configured to indicate a warning or stop delivering energy if an impedance measured during the second portion of the treatment time exceeds a sum of the lower impedance value from the first portion of time and a predetermined impedance value.
Hareyama teaches an electrosurgical apparatus supplying HF power to an instrument placed in association with an organic tissue to dissect said tissue. Hareyama further teaches (Col. 5, Lines 35-55) wherein a sample of a lowest impedance value during the first portion of the treatment time is measured, and wherein the system is configured to indicate a warning or stop delivering energy if an impedance measured during the second portion of the treatment time exceeds a sum of the lower impedance value from the first portion of time and a predetermined impedance value.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hareyama into the device of Caplan/Legaspi/Hoey as Hareyama shows (Fig. 3) the relevant relationship between the impedance condition and the output value, specifically with relation to the impedance condition being met.
Regarding claim 18, the recited methods are considered inherent in the ordinary use of the device as described in claim 7 as rejected over Caplan/Legaspi/Hoey in view of Hareyama. 

Claims 8-9, 11, 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0148738 A1 to Caplan et al. (herein after “Caplan”) in view of U.S. Patent Publication No. 2018/0140346 A1 to Legaspi et al. (herein after “Legaspi”) and U.S. Patent Publication No. 2002/0151884 A1 to Hoey et al. (herein after “Hoey”) further in view of U.S. Patent Publication No. 2003/0171745 A1 to Francischelli et al. (herein after “Francischelli”).
Regarding claim 8, Caplan/Legaspi/Hoey teaches the device as substantially claimed in claim 1.
However Caplan/Legaspi/Hoey fails to teach the system wherein the controller is configured to hold one of power or current constant for a first portion of the treatment time, wherein during a second portion of the treatment time, the controller is configured to calculate a percent impedance slope by:                                 
                                    %
                                     
                                    i
                                    m
                                    p
                                    e
                                    d
                                    a
                                    n
                                    c
                                    e
                                     
                                    s
                                    l
                                    o
                                    p
                                    e
                                    =
                                    
                                        
                                            
                                                
                                                    Z
                                                    o
                                                    -
                                                    Z
                                                    a
                                                    c
                                                    u
                                                    a
                                                    t
                                                    l
                                                
                                                
                                                    t
                                                    o
                                                    -
                                                    t
                                                    a
                                                    c
                                                    t
                                                    u
                                                    a
                                                    l
                                                
                                            
                                        
                                    
                                    *
                                    100
                                    %
                                
                             in which Zo is an impedance at a beginning of the treatment time, and Actual is an impedance at a time t during the treatment time, and to - tactual is the time elapsed from the beginning of the treatment time, and wherein the controller is configured to vary the power or current to maintain the 00 impedance slope within a predetermined range.
Francischelli teaches a system and method for creating lesions and assessing their completeness. Francischelli further teaches (¶ [0051] discusses initial selected power level as being either maintained or increased to a second power level in response to changes in the detected impedance occurring during the ablation) the system wherein the controller is configured to hold one of power or current constant for a first portion of the treatment time, wherein during a second portion of the treatment time, the controller is configured to calculate a percent impedance slope by:                                 
                                    %
                                     
                                    i
                                    m
                                    p
                                    e
                                    d
                                    a
                                    n
                                    c
                                    e
                                     
                                    s
                                    l
                                    o
                                    p
                                    e
                                    =
                                    
                                        
                                            
                                                
                                                    Z
                                                    o
                                                    -
                                                    Z
                                                    a
                                                    c
                                                    u
                                                    a
                                                    t
                                                    l
                                                
                                                
                                                    t
                                                    o
                                                    -
                                                    t
                                                    a
                                                    c
                                                    t
                                                    u
                                                    a
                                                    l
                                                
                                            
                                        
                                    
                                    *
                                    100
                                    %
                                
                             in which Zo is an impedance at a beginning of the treatment time, and Actual is an impedance at a time t during the treatment time, and to - tactual is the time elapsed from the beginning of the treatment time, and wherein the controller is configured to vary the power or current to maintain the % impedance slope within a predetermined range.
Therefore, at the effective filing date it would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Francischelli to the device of Caplan/Legaspi/Hoey to provide a device for assessing completeness of creating a lesion (¶Abstract). 
Regarding claim 9, Francischelli further teaches (¶ [0051] discusses the rapid dZ/dt as triggering the power to be turned off) the system, wherein impedance is measured during the first portion of the treatment time, and wherein the system is configured to indicate a warning or stop 5Application No. Unknown delivering energy if a predetermined impedance threshold is met or exceeded during the first portion of the treatment time.
Regarding claim 11, Francischelli further teaches (¶ [0051] discusses the rapid dZ/dt as triggering the power to be turned off) wherein the system is configured to indicate a warning or stop delivering energy if a predetermined % impedance slope value is met or exceeded during the second portion of the treatment time.
Regarding claims 19, 20, and 22, the recited methods are considered inherent in the ordinary use of the device as described in claims 8, 9, and 11, as rejected over Caplan in view of Francischelli. 

Claim 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0148738 A1 to Caplan et al. (herein after “Caplan”) in view of U.S. Patent Publication No. 2018/0140346 A1 to Legaspi et al. (herein after “Legaspi”) and U.S. Patent Publication No. 2002/0151884 A1 to Hoey et al. (herein after “Hoey”) further in view of U.S. Patent Publication No. 2003/0171745 A1 to Francischelli et al. (herein after “Francischelli”) and U.S. Patent No. 6,511,476 to Hareyama (herein after “Hareyama”).
Regarding claim 10, Caplan/Legaspi/Hoey/Francischelli teaches the device as substantially claimed in claim 9. 
However, Caplan/ Legaspi/Hoey/Francischelli fails to teach the system wherein a sample of a lowest impedance value during the first portion of the treatment time is measured, and wherein the system is configured to indicate a warning or stop delivering energy if an impedance measured during the second portion of the treatment time exceeds a sum of the lower impedance value from the first portion of time and a predetermined impedance value.
Hareyama teaches an electrosurgical apparatus supplying HF power to an instrument placed in association with an organic tissue to dissect said tissue. Hareyama further teaches (Col. 5, Lines 35-55) wherein a sample of a lowest impedance value during the first portion of the treatment time is measured, and wherein the system is configured to indicate a warning or stop delivering energy if an impedance measured during the second portion of the treatment time exceeds a sum of the lower impedance value from the first portion of time and a predetermined impedance value.
It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Hareyama into the device of Caplan/ Legaspi/Hoey/Francischelli as Hareyama shows (Fig. 3) the relevant relationship between the impedance condition and the output value, specifically with relation to the impedance condition being met.
Regarding claim 21, the recited methods are considered inherent in the ordinary use of the device as described in claim 10 as rejected over Caplan/ Legaspi/Hoey/Francischelli in view of Hareyama. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the amendments have necessitated new grounds of rejection.
Specifically, applicant’s arguments of the limitations that art not taught by the Caplan reference are moot in view of the new rejections under Legaspi and Hoey.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794